Facebook Business Record

 

Groups Groups: List of all groups the account holder is a member of at the time of production.

Definition

™ a
Name Joe Biden Is Not My President

Id 396696118092217

Name Patriot Party of the U.S.A.
Id 1244004656000728

Name Joe Biden IS NOT MY PRESIDENT!
Id 204896377919173

Name
Id 4003511029663891

 
Name
Id
Name
Id
Name
id

Facebook Business Record

   

e Silent Majority
171642512874514
Hop on the Trump Train!
762627107885453
REPUBLICANS WHO AREN'T AFRAID
496619084467103

 

 
